Case 2:19-cv-00471-GW-GJS Document 42 Filed 03/04/20 Page 1 of 1 Page ID #:817




                      UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT
                         Form 6. Representation Statement
      Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
 Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
 Name(s) of party/parties:
 Grant Valencia


 Name(s) of counsel (if any):
 Darren Richie, Esq.
 Antonio Castillo, III, Esq.
 Alister Wong, Esq.
 Address: 633 W. 5th Street, Suite 6780, Los Angeles, CA 90071
 Telephone number(s): (213) 265-7888
 Email(s): antonio@richielitigation.com; alister@richielitigation.com
 Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

 Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
 separately represented parties separately.)
 Name(s) of party/parties:
 County of Los Angeles


 Name(s) of counsel (if any):
 Laura E. Inlow, Esq.



 Address: 21515 Hawthorne Blvd., Suite 800, Torrance, CA 90503
 Telephone number(s): (424) 212-7777
 Email(s): laura.inlow@cdiglaw.com


 To list additional parties and/or counsel, use next page.
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 Form 6                                                1                                        New 12/01/2018
